Citation Nr: 1632375	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 17, 2013. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD). During the pendency of the Veteran's appeal regarding the disability rating for his PTSD, the Board assumed jurisdiction over a TDIU claim as part of the underlying rating issue.

In January 2013, the Veteran and his wife testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). The claims file contains a transcript of that hearing.

In a November 2014 decision, the Board granted a TDIU. The Board made the TDIU effective September 17, 2013, the date as of which the ratings for the Veteran's service-connected disabilities met the criteria under 38 C.F.R. § 4.16(a) for a TDIU.

The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), on the issue of entitlement to a TDIU prior to September 17, 2013. In March 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Partial Remand (JMPR), asking the Court to vacate the Board's decision denying a TDIU prior to September 17, 2013, and remand it for readjudication in compliance with directives specified in the JMPR. The parties to the JMPR asked that the Court not disturb the other parts of the Board decision, including the grant of a TDIU and the partial grant of a higher rating for PTSD. The Court granted the JMPR.

In August 2015, the Board remanded the issue of a TDIU prior to September 17, 2013, to the Agency of Original Jurisdiction (in this case, the RO) for additional action. The Board is satisfied that the RO has fulfilled the instructions in that remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From June 28, 2002, the Veteran's service-connected disabilities including PTSD have made him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

From June 28, 2002, the Veteran's service-connected disabilities including PTSD have warranted a TDIU on an extraschedular basis.38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2002 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection, increased disability ratings, and a TDIU. The letters also addressed how VA assigns effective dates.

In the January 2013 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, a hearing transcript, and an advisory opinion from the VA Compensation Service. There has been substantial compliance with the instructions in the 2015 Board remand. The assembled evidence is sufficient to reach a decision on the issue on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

TDIU prior to September 17, 2013

The Veteran is seeking a TDIU effective earlier than September 17, 2013. He contends that beginning earlier than that date his service-connected disabilities made him unable to secure or follow a substantially gainful occupation. The parties to the March 2015 JMPR indicated that in the November 2014 Board decision the Board failed to provide adequate reasons and bases as to why a TDIU was not warranted earlier than September 17, 2013. The parties noted, in particular, an October 2014 vocational assessment in which a consultant expressed the opinion that from at least as early as 2002 the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation.

The Veteran filed in 2002 a claim for service connection for PTSD, hearing loss, and tinnitus. The RO ultimately granted service connection, effective June 28, 2002, for each of those disabilities. The Veteran appealed the initial 30 percent rating that the RO assigned for his PTSD. In April 2013, the Board found that evidence in the case raised the issue of entitlement to a TDIU. The Board made the issue of a TDIU part of the PTSD rating appeal.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

If a veteran's individual and combined ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, rating boards are to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b). When the Board is considering such a case, the Board does not have the authority to assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance. The Board must first refer the case to the Director of the Compensation Service to consider a TDIU on an extraschedular basis. Bowling v. Principi, 15 Vet. App. 1 (2001). After such consideration by the Director, the Board may determine whether to assign an extraschedular TDIU.

The ratings that have been assigned for the Veteran's PTSD are 30 percent from June 28, 2002, and 50 percent from September 17, 2013. His bilateral hearing loss has been rated at 0 percent from June 28, 2002, and 30 percent from September 16, 2013. His tinnitus has been rated at 10 percent from June 28, 2002. The combined rating has been 40 percent from June 28, 2002, 60 percent from September 16, 2013, and 70 percent from September 17, 2013. Thus, September 17, 2013, is the earliest date as of which he had at least one disability ratable at 40 percent or more and a combined rating of 70 percent, such that his ratings met the 38 C.F.R. § 4.16(a) criteria for a TDIU.

In the March 2015 JMPR, the parties noted an October 2014 vocational assessment concluding that from at least as early as 2002 the Veteran's PTSD and hearing loss made him unable to secure or follow a substantially gainful occupation. In the August 2015 remand, the Board submitted the case to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis. In November 2015, the Director of the Compensation Service reviewed the case and provided an advisory opinion that a TDIU on an extraschedular basis, prior to September 17, 2013, was not warranted. Later, the Veteran submitted a May 2016 individual unemployability assessment, by a private vocational rehabilitation counselor, addressing the question, and opining that his service-connected disabilities did make him unemployable earlier than September 17, 2013.

The Court has found that, when the Board refers a case to the Director of the Compensation Service to consider a TDIU on an extraschedular basis, and the Director provides an opinion against an extraschedular TDIU, the Director's opinion is in effect a finding of an agency of original jurisdiction. The opinion is not binding on the Board, and the Board is to make its own decision on the extraschedular TDIU issue on appeal. See Wages v. McDonald, 27 Vet. App. 233 (2015). Accordingly, the Board will consider the Director's opinion along with the other assembled evidence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA treatment and examination records, earnings records from the Social Security Administration, and statements from the Veteran and his wife all provide information about his work history and the effects of his service-connected disabilities over the years. The Veteran has reported that his education was through part of seventh grade and the age of almost sixteen. He related post-service work in truck driving and automobile repair. Beginning in the 1960s, and continuing for more than 40 years, he owned and operated an auto body shop. He has reported a long history of hearing difficulty, and the use of hearing aids from about the 1980s forward. In 1993, he began to receive Social Security retirement benefits. From 1994 forward, the income that he earned from employment was far less than he that he earned in the preceding years.

The Veteran indicated that in a period in the early 2000s his son helped him run the business. The Veteran had a VA mental health consultation in 2002. He reported a long history of depression and anxiety, but he did not relate his symptoms to events during his service. He returned to VA mental health treatment in 2004, and reported traumatic events during his service and emotional and behavioral issues following those events. He was diagnosed with PTSD, and thereafter has had VA treatment including counselling and medication. He reported ongoing symptoms such as nightmares, intrusive memories, and emotional numbing. In treatment in 2004, he indicated that he had retired from his business. In 2005, he indicated that, if his workplace were not his own business, he would have given up on working much earlier. He has at times reported difficulty interacting with others at the business. In the 2013 Board hearing, his wife indicated that, when the Veteran's son worked in the business, the Veteran and his son fought regularly. The son left the business and moved away in approximately 2005. The Veteran sold the business in 2006, after which the new owner rented the premises from the Veteran.

For the next several years, until 2012, the Veteran continued to go to the business regularly to help. He was there part time, and sometimes was not paid. Social Security records for that period reflect even smaller earnings, and no earnings from 2008 forward. In treatment, he indicated that he went to the shop in part to keep busy and distracted from his PTSD symptoms. The business declined under the new ownership. In 2012, the Veteran sold the land, and the business was discontinued.

In October 2014, private vocational consultant E. J. C., M.A., C.C.M., C.D.M.S., reviewed the Veteran's claims file and earnings records, interviewed him, and produced a vocational assessment. Mr. C. noted records and statements indicating that, from about 2002, the Veteran's PTSD symptoms interfered with his motivation, concentration, and ability to deal with people effectively, and he worked only part time. Mr. C. also noted that the Veteran's hearing loss caused him to require hearing aids and proximity to be able to understand speech. Mr. C. found that the Veteran's part time work from 2002 forward was in an accommodated, protected work environment. Mr. C. expressed the opinion that from at least as early as 2002 the Veteran's PTSD and hearing loss made him unable to secure or follow a substantially gainful occupation. 

In September 2015, the RO asked the Director of the VA Compensation Service to provide an advisory opinion as to whether a TDIU was warranted for the Veteran, on an extraschedular basis, prior to September 17, 2013. The RO provided as background information a summary of the Veteran's work and treatment history.

In November 2015, the Director of the Compensation Service reviewed the information that the RO provided regarding the question of an extraschedular TDIU prior to September 17, 2013. The Director's discussion touched on some VA treatment and examination records and the October 2014 vocational assessment. The Director found that the record lacked evidence to support the October 2014 vocational assessment. The Director provided an advisory opinion against entitlement to an extraschedular TDIU prior to September 17, 2013.

Private vocational rehabilitation counselor K. R. S., M.A., C.R.C., reviewed the Veteran's claims file, interviewed the Veteran, and issued an individual unemployability assessment in May 2016. Mr. S. discussed in detail the Veteran's occupational and earnings history, and the history and effects of his PTSD, hearing loss, and tinnitus. Mr. S. noted reports that, from about 1993, the effects of the Veteran's PTSD included difficulty interacting favorably with others at work, and he was only able to work part time. Mr. S. noted that from several years before the Veteran sold his business, he worked part time, he had shared or no responsibility for running the business, and he had flexibility of hours as necessitated by his PTSD symptoms. Mr. S. concluded that the situation constituted a protected work environment. Mr. S. expressed the opinion that, from at least as early as 2002, his PTSD prevented him from securing or following a substantially gainful occupation. (The Veteran waived RO consideration of this added evidence).

There is mixed evidence as to whether the Veteran's service-connected disabilities made him unemployable prior to September 2013. Until 2012, he continued to spend time at the auto body shop, which indicates ongoing participation at a workplace. The vocational assessors Mr. C. and Mr. S, however, each concluded that from as early as 2002 his service-connected disabilities, especially his PTSD, made him unable to secure or follow a substantially gainful occupation. Mr. C. and Mr. S. each reported having reviewed a large volume of evidence including the claims file. Each concluded that by 2002 the shop had become a protected, noncompetitive setting for the Veteran. They noted, and earnings records reflect, that through those years he earned little and sometimes was unpaid. Treatment records contain indications that his PTSD impaired his ability to interact with others, and that he continued going to the shop in part as a distraction from his PTSD symptoms. The assembled evidence at least equivocally supports a conclusion that from 2002 his service-connected disabilities including PTSD made him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU from June 28, 2002, the effective date of service connection for his PTSD, which is the earliest possible date under law. 



ORDER

A total disability rating based on individual unemployability is granted from June 28, 2002.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


